              Case 2:07-cr-00248-WBS Document 1665 Filed 01/04/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                          CASE NO. 2:07-CR-00248-19 WBS
11                                Plaintiff,            STIPULATION REGARDING SCHEDULE
                                                        FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                           SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                        FINDINGS AND ORDER
13   MANUEL GAUNA,
14                               Defendant.
15

16

17                                               STIPULATION
18          Plaintiff United States of America (the “government”), by and through its counsel of record, and
19 the defendant, by and through his counsel of record, hereby stipulate as follows:

20          1.     The defendant filed a motion for compassionate release on December 1, 2020. Docket
21 No. 1654. The Government’s response is currently due December 24, 2020. Docket No. 1660.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:
27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          December 30, 2020;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
            Case 2:07-cr-00248-WBS Document 1665 Filed 01/04/21 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2          January 6, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6 Dated: December 22, 2020                                  MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ JASON HITT
                                                             JASON HITT
 9                                                           Assistant United States Attorney

10

11 Dated: December 22, 2020                                   /s/ KAREN L. LANDAU
                                                              KAREN L. LANDAU
12                                                            Counsel for Defendant
                                                              MANUEL GAUNA
13

14

15                                         FINDINGS AND ORDER

16          Based upon the stipulation and representations of the parties, the Court adopts the following as a

17 revised briefing schedule regarding the defendant’s motion for sentence reduction:

18          a)     The government’s response to the defendant’s motion, Docket No. 1654, is due on or

19 before December 30, 2020;

20          b)     The defendant’s reply to the government’s response, if any, is due on January 6, 2021.

21

22          IT IS SO FOUND AND ORDERED.

23          Dated: December 30, 2020

24

25

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
